F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                       PUBLISH
                                                                              MAY 2 1997
                      UNITED STATES COURT OF APPEALS
                                                                          PATRICK FISHER
                                                                                  Clerk
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,
 v.
                                                            No. 96-8050
                                                            No. 96-8062
 DAVID EARL HUGOBOOM,
 TINA MARIE INSANA,

       Defendants-Appellants.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF WYOMING
                        (D.C. No. 96-CR-0003-B)



Donald E. Miller, Cheyenne, Wyoming, appearing for appellant Hugoboom.

Andrea L. Richard, Rothgerber, Appel, Powers & Johnson, LLP, Cheyenne, Wyoming,
appearing for appellant Insana.

David A. Kubichek, Assistant United States Attorney (David D. Freudenthal, United
States Attorney, with him on the brief), Casper, Wyoming, appearing for the appellee.



Before ANDERSON, Circuit Judge, BRISCOE, Circuit Judge, and MCWILLIAMS,
Senior Circuit Judge.


MCWILLIAMS, Senior Circuit Judge.

      Pursuant to Fed. R. Crim. P. 11(a)(2), David Earl Hugoboom and Tina Marie
Insana entered conditional pleas of guilty to Counts 1 and 4 of a four-count indictment.

Count 1 charged them with unlawfully manufacturing methamphetamine within 1,000

feet of an elementary school in Casper, Wyoming, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B), 860(a) and 18 U.S.C. § 2. Count 4 charged them with criminal forfeiture in

violation of 21 U.S.C. § § 853(a)(1) and (a)(2). In thus pleading, Hugoboom and Insana,

with the approval of the court and the consent of the government, reserved the right to

appellate review of the district court’s order denying their pretrial motions to suppress.

Hugoboom and Insana appeal that order.1 We conclude that the district court did not err

in denying the motions to suppress, and therefore affirm. Some background facts are

necessary to an understanding of the issue here presented.

       On January 17, 1996, United States Postal Inspector Alarick Holt was working at

the Denver International Airport when he spotted what to him was a suspicious express

mail parcel addressed to one Rick DeVoe, 1745 Pine Street, Casper, Wyoming 82604.2

Inspector Holt had that parcel, along with several others, subjected to a “sniff” by a

narcotics detection dog named Chris. When Chris sniffed the parcel addressed to



       1
        Counsel for Insana has filed a brief in this court and participated in oral argument
of the case. Counsel for Hugoboom sought, and obtained permission from us, to adopt
the brief filed by Insana, but did not participate in oral argument.
       2
        Among the factors which led Inspector Holt to pull this parcel out of the regular
mail stream was that it was wrapped in ordinary brown paper, was heavily wrapped in
gray duct tape, bore a fictitious return address (with no name) which had a zip code
different from the zip code of the mailing address, and was mailed from Redlands,
California.

                                            -2-
DeVoe, it began barking, biting and scratching at the parcel. As a result of Chris’

reaction, Inspector Holt sought and obtained a search warrant to open and inspect the

contents of the parcel from the Hon. David L. West, a United States Magistrate Judge

sitting in Denver, Colorado.

       After receiving the search warrant, Inspector Holt opened the parcel in question

and found, inter alia, a silver colored bundle wrapped in duct tape shoved inside a stuffed

gorilla. When opened, the packet revealed the presence of approximately 215 grams of a

white powdery material. A “presumptive field test,” a Scott Reagent test, indicated the

presence of cocaine. The substance was retested on January 18, 1996, again using the

Scott Reagent test, and that test also indicated the presence of cocaine.3 However, in this

appeal, neither Hugoboom nor Insana has challenged the validity of the warrant issued by

the United States Magistrate Judge sitting in Denver, Colorado, authorizing Inspector

Holt to open the parcel and inspect its contents.

       On January 18, 1996, Inspector Holt contacted the Drug Enforcement

Administration (DEA) office in Casper, Wyoming, and made arrangements to carry out a

“controlled delivery” of the parcel to DeVoe at the Casper address. In connection

therewith, Inspector Holt applied for and received an “anticipatory search warrant” from

the Hon. John C. Brooks, a United States Magistrate Judge sitting in Casper, Wyoming.



       Subsequent tests, however, proved that the substance was not cocaine, but actually
       3

was ephedrine, a precursor to methamphetamine.


                                            -3-
In his affidavit, Inspector Holt recited the statements previously made by him in his

affidavit to the Magistrate Judge sitting in Denver. In addition, Inspector Holt set forth

the results of the presumptive field test and indicated that he and DEA agents proposed to

make a controlled delivery of the parcel to the named addressee. Inspector Holt also

stated that “[i]n the light of the above circumstances, there may be practical difficulties in

obtaining access to the Magistrate Judge in a timely fashion.” Accordingly, he requested a

search warrant to be issued with its execution contingent upon the delivery of the parcel

to a responsible adult at the residence located at 1745 Pine Street, Casper, Wyoming, who

willingly “accept[s] delivery” and signs a receipt therefor. On the basis of Inspector

Holt’s affidavit, Magistrate Judge Brooks issued a search warrant which both Hugoboom

and Insana do challenge in this appeal.

       But, there is still another search warrant in the case! After receiving the

anticipatory search warrant on January 18, 1996, Inspector Holt, dressed as a postal

carrier and arriving in an official postal vehicle, delivered the parcel to the residence at

1745 Pine Street. Inspector Holt knocked at the door, and persons later identified as Rick

DeVoe and David Hugoboom responded thereto. When Inspector Holt indicated that he

had a parcel for a Rick DeVoe, the latter identified himself as DeVoe and signed a receipt

for the parcel, which was handed to him. Inspector Holt then left the residence and went

to a staging area where other officers were waiting. About fifteen minutes later, Inspector




                                             -4-
Holt, along with DEA agents and officers from the Casper Police Department, returned to

the residence and executed the anticipatory search warrant.

       Upon arriving back at the Pine Street address, Inspector Holt and the others began

the search by first knocking at the door and announcing their presence, and thereafter

entering the residence and conducting a protective sweep of the premises. During the

course of the protective sweep, Hugoboom attempted, unsuccessfully, to leave the house

via the back door. Tina Insana was found in the lower level of the residence.

       During the ensuing protective sweep of the residence, Inspector Holt and others

looked into a small storeroom through an open door where they saw glass jars containing

various liquids, a large plastic container, numerous coffee filters, a Pyrex dish, a beaker,

plastic tubing and the like. Based on their observations, Inspector Holt and a DEA agent

consulted with the United States Attorney’s office to determine whether the laboratory

apparatus could be properly seized under the authority of the anticipatory search warrant.

After concluding that the anticipatory search warrant was not sufficiently broad to

warrant seizure of the laboratory items, Inspector Holt sought and received a third search

warrant from Magistrate Judge Brooks authorizing seizure of the laboratory

paraphernalia. In his affidavit, Inspector Holt recited much of which he had said in his

two prior affidavits, adding, however, a description of what he and the other officers had

seen while executing the second search warrant.




                                             -5-
       This third warrant, also issued on January 18, 1996, at about 4:52 p.m., resulted in

the seizure, on the same day, of the methamphetamine laboratory. Subsequent to the

execution of this third warrant, each of the three defendants, after being advised of their

rights, confessed to DEA agents, in varying degrees, to manufacturing methamphetamine

at the residence at 1745 Pine Street. However, neither Hugoboom nor Insana has

challenged the third warrant in the present appeal.

       At the hearing on the motions to suppress, the government called as witnesses

Alarick Holt, the postal inspector; Kenneth Gurule, a Denver Police officer who was the

handler of the dog which “sniffed” the package at Denver International Airport; George

Angelos, a forensic scientist who testified that “presumptive examinations” were

designed “to get a general idea as to what you might be dealing with” and were not

“definitive”; and Steven Perkins, a DEA agent in Casper, Wyoming, who participated in

the execution of the anticipatory search warrant and later interrogated DeVoe, Hugoboom

and Insana.4 Defendant Insana also testified at the suppression hearing, and stated that

she packed the parcel addressed to DeVoe at the Casper address with ephedrine and that

her sister mailed it.

       In denying the two motions to suppress, the district court found, inter alia, that the

warrant issued in Denver to search the package was based on probable cause and was



       Insana stated, inter alia, to Agent Perkins that DeVoe had been distributing
       4

methamphetamine in the Casper area “that he received from sources in California since
approximately August 1995 . . . .”

                                            -6-
“neither overbroad nor too general.” The district court then went on to hold that the

anticipatory search warrant issued in Casper, Wyoming, to search the premises located at

1745 Pine Street also was based on probable cause. In connection therewith, the court

also stated that “[a] heightened standard, in my judgment, is not required for such a

warrant.” Further, the district court concluded that the anticipatory search warrant was

“neither overbroad nor too general.” Finally, the district court held that the third warrant

was based on probable cause and was “properly issued and executed.”

       As indicated, in the present appeal, Hugoboom and Insana challenge only the

second warrant, i.e., the anticipatory search warrant issued by Magistrate Judge Brooks in

Casper, Wyoming, on January 18, 1996. They argue that the anticipatory warrant violates

the Fourth Amendment to the United States Constitution which prohibits “unreasonable

searches and seizures” and requires that search warrants be issued only upon “probable

cause.”5

       In denying the defendants’ motions to suppress, the district court held, inter alia,

that on the record before it there was probable cause to issue the anticipatory search

warrant and that it was not otherwise unconstitutional. And that basically is the only issue

to be resolved on appeal. We agree with the district court.



       Counsel for Insana also contends that the search and seizure under the anticipatory
       5

search warrant violates Article l, Section 4, of the Wyoming Constitution. This being a
federal indictment and, conditional plea of guilty thereto, we are not concerned, as such,
with the Wyoming Constitution.


                                            -7-
       In reviewing a district court’s denial of a motion to suppress, we should view the

evidence adduced at the hearing on the motion in a light most favorable to the

government and we should review a district court’s findings of fact only for clear error.

United States v. Glover, 104 F.3d 1570, 1576 (10th Cir. 1997); United States v. Alarcon-

Gonzalez, 73 F.3d 289, 291 (10th Cir. 1996). However, questions concerning the

reasonableness of a search under the Fourth Amendment, and the existence, or non-

existence, of probable cause, are subject to de novo review by us. United States v.

Alvarez, 68 F.3d 1242, 1244 (10th Cir. 1995); United States v. Carhee, 27 F.3d 1493,

1496-97 (10th Cir. 1994).

       Many, if not most, search warrants are effective upon issuance and may be

executed immediately thereafter. However, an anticipatory search warrant, i.e., a warrant

which only becomes effective upon the happening of a future event, is not

unconstitutional per se and is, indeed, no stranger to the law. Such warrants have

repeatedly been upheld, assuming probable cause and so long as the conditions precedent

to execution are clearly set forth in the warrant or in the affidavit in support of the

anticipatory warrant. See United States v. Gendron, 18 F.3d 955, 965 (1st Cir. 1994);

United States v. Lawson, 999 F.2d 985, 987-88 (6th Cir. 1993); United States v.

Tagbering, 985 F.2d 946, 950 (8th Cir. 1993); United States v. Rey, 923 F.2d 1217, 1220-

1221 (6th Cir. 1991); United States v. Wylie, 919 F.2d 969, 974 (5th Cir. 1990); United




                                             -8-
States v. Garcia, 882 F.2d 699, 703 (2d Cir.), cert. den. 493 U.S. 943 (1989); United

States v. Goodwin, 854 F.2d 33, 36 (4th Cir. 1988).

      The rationale for upholding an anticipatory search warrant when challenged on

Fourth Amendment grounds is well set forth in United States v. Gendron, 18 F.3d 955,

965 (1st Cir. 1994), where Chief Judge Breyer, now Justice Breyer, spoke for the panel as

follows:

               [11,12] In general, the simple fact that a warrant is “anticipatory”--i.e.,
      that it takes effect, not upon issuance, but at a specified future time--does not
      invalidate a warrant or make it somehow suspect or legally disfavored.
      Warrants often do specify that they will take effect upon issuance. But the
      Constitution imposes no such requirement. Rather, it says that a search must
      not be “unreasonable,” and that warrants must be supported by “probable
      cause.” U.S. Const. amend. IV. There is nothing unreasonable about
      authorizing a search for tomorrow, not today, when reliable information
      indicates that, say, the marijuana will reach the house, not now, but then. Nor
      does it seem automatically unreasonable to tie the warrant’s search authority
      to the future event that brings with it the probable cause (e.g., the time of
      “delivery of a large brown package addressed to X with return address Y”).
      Ricciardelli, 998 F.2d at 10-11. In principle, the use of a “triggering event”
      can help assure that the search takes place only when justified by “probable
      cause”; and anticipatory warrants may thereby offer greater, not lesser,
      protection against unreasonable invasion of a citizen’s privacy. As one
      commentator has put it,

             as a general proposition the facts put forward to justify issuance
             of an anticipatory warrant are more likely to establish that
             probable cause will exist at the time of the search than the
             typical warrant based solely upon the known prior location of
             the items to be searched at the place to be searched.

      2 Wayne H. LaFave, Search and Seizure § 3.7(c), at 97 (2d ed. 1987). Were
      “anticipatory warrants” unlawful, law enforcement agents would have to wait
      until the triggering event occurred; then, if time did not permit a warrant
      application, they would have to forego a legitimate search, or, more likely,

                                             -9-
       simply conduct the search (justified by “exigent circumstances”) without any
       warrant at all. See Vale v. Louisiana, 399 U.S. 30, 34-35, 90 S. Ct. 1969, 1971-
       1972, 26 L.Ed.2d 409 (1970); 2 LaFave, supra, § 6.5. We are not surprised
       that courts have found “anticipatory warrants,” considered as a class, perfectly
       consistent with the Constitution.

       In denying the defendants’ motions to suppress, the district court rejected defense

counsel’s suggestion that an affidavit for an anticipatory search warrant should, because it

is “anticipatory” in nature, be subjected to “special scrutiny,” i.e., closer scrutiny than an

affidavit seeking the issuance of a warrant which would be effective immediately. In

rejecting that suggestion, the district court in the instant case opined that “. . . all an agent is

reasonably required to do is have probable cause. He’s not required to have four times

probable cause or five times or ten times. He’s just required to have probable cause. I think

they had it.” The district court then added that “[a] heightened standard, in my judgment, is

not required for such a warrant.”

        On appeal, counsel argues that the district court erred in not applying a higher degree

of scrutiny to an application for an anticipatory search warrant than it would to an application

for a search warrant to be effective on issuance. We agree with the district court on this

matter. In support of our determination, see United States v. Gendron, 18 F.3d at 965, where

the First Circuit stated that anticipatory search warrants are not “somehow suspect or legally

disfavored” and that the Constitution only requires that “a search must not be ‘unreasonable,’

and that warrants must be supported by ‘probable cause.’”




                                               - 10 -
       Counsel also argues that there was not probable cause to support the anticipatory

search warrant because the affidavit for the warrant only related to the proposed controlled

delivery and that there was no “independent evidence” of drug activities being carried on at

1745 Pine Street. We disagree. In United States v. Lawson, 999 F.2d 985, 987 (6th Cir.

1993), the Sixth Circuit rejected the suggestion made in that case that the anticipatory

warrant was issued without probable cause because it did not “contain results of surveillance

of the address, nor did it contain information from other law enforcement agencies

concerning Mr. Lawson’s known or suspected drug activities.” It was defendant’s further

contention in that case that “the sole link between Mr. Lawson and the alleged drug

trafficking activities was his name as an addressee on the package, confirmed by his receipt

of the package.” Lawson, 999 F.2d at 987. As indicated, the Sixth Circuit, citing United

States v. Rey, 923 F.2d 1217 (6th Cir. 1991), rejected such suggestion and noted that in Rey

“[t]he affidavit only referred to the controlled delivery, and gave no information regarding

illicit activity concerning the defendant or the residence.” Id. We agree.6



       6
        We reject any suggestion that the anticipatory search warrant was not based on
probably cause because the substance in the parcel believed to be cocaine later turned out
to be ephedrine. In this general connection, in Illinois v. Rodriguez, 497 U.S. 177, 185
(1989), the Supreme Court said that “[i]t is apparent that in order to satisfy the
‘reasonableness’ requirement of the Fourth Amendment, what is generally demanded of
the many factual determinations that must regularly be made by agents of the
government--whether the magistrate issuing a warrant, the police officer executing a
warrant, or the police officer conducting a search or seizure under one of the exceptions
to the warrant requirement--is not that they always be correct, but that they always be
reasonable.”

                                           - 11 -
       Further, and in this same general connection, the Seventh Circuit in United States v.

Leidner, 99 F.3d 1423, 1427 (7th Cir. 1996), noted that “[s]everal circuits agree that in order

for an anticipatory warrant to satisfy the probable cause standard it must demonstrate that

contraband is on a ‘sure course’ to the designation to be searched.” Certainly, the alleged

contraband in the instant case was on a “sure course” to 1745 Pine Street.

       In the affidavit attached to his application for an anticipatory search warrant, Inspector

Holt stated, inter alia, that on January 18, 1996, or “in the event delivery is unsuccessful [on

January 18, 1996] on succeeding dates thereafter, within the time period authorized,” he

would attempt to deliver the parcel here in question to an adult at the Pine Street address and

that upon delivery to a willing adult and upon obtaining a signed receipt for such delivery,

the search warrant would then be executed. The anticipatory search warrant which

Magistrate Judge Brooks issued did not, itself, state that the warrant should only be executed

after delivery of the parcel at the Pine Street address to an adult who signed a receipt

therefor. Counsel argues that such omission is constitutional error. We disagree. In accord,

see United States v. Moetamedi, 46 F.3d 225, 229 (2d Cir. 1995), where the Second Circuit

spoke as follows:

              These requirements were satisfied in this case. The Affidavit
              stated clear and precise conditions for the execution of the
              Warrant, see supra note 1, and these conditions were satisfied by
              the circumstances of the delivery of the Package, as determined
              by Chief Judge McAvoy in factual findings that are not clearly
              erroneous. See Moetamedi, 1993 WL 147461, at *5. Certainly,
              the most efficient way to ensure that an anticipatory warrant is
              properly executed is to include the conditions for its execution

                                             - 12 -
               in the warrant. We will not posit a Fourth Amendment violation
               requiring suppression, however, when constitutionally
               satisfactory conditions for execution of the warrant are stated in
               the affidavit that solicits the warrant, accepted by the issuing
               magistrate, and actually satisfied in the execution of the warrant.

       The anticipatory search warrant issued by Magistrate Judge Brooks contained a

printed statement which read as follows: “YOU ARE HEREBY COMMANDED to search

on or before                         (not to exceed 10 days).” For some reason, the “on or

before” date was not set forth in the warrant signed by the Magistrate Judge. This omission

is said, by counsel, to constitute constitutional error. We do not agree. In this connection,

we note that the anticipatory warrant in the instant case was, in fact, executed within minutes

after the delivery of the alleged contraband to DeVoe. A similar argument was rejected by

the Eleventh Circuit in United States v. Gerber, 994 F.2d 1556, 1559-60 (11th Cir. 1993).

In that case, the court stated that the Fourth Amendment does not specify that a search

warrant contain an expiration date, and, citing with approval United States v. Stefanson, 648

F.2d 1231, 1235 (9th Cir. 1982), spoke as follows:

               This court has adopted the Ninth Circuit standard for analyzing
               alleged violations of Rule 41 relating to search warrants:

                      “[U]nless a clear constitutional violation occurs,
                      noncompliance with Rule 41 requires suppression
                      of evidence only where (1) there was ‘prejudice’
                      in the sense that the search might not have occurred
                      or would not have been so abrasive if the rule had
                      been followed, or (2) there is evidence of intentional
                      and deliberate disregard of a provision in the Rule.



                                             - 13 -
                 United States v. Loyd, 721 F.2d 331, 333 (11th Cir. 1983) (per
                 curiam) (quoting United States v. Stefanson, 648 F.2d 1231,
                 1235 (9th Cir. 1981) (citations omitted) (emphasis added).

          We further reject counsel’s contention that the search and seizure authorized by the

anticipatory search warrant was “overbroad” in that it authorized seizure of items other than

cocaine, which, as indicated, was mistakenly believed to be the substance delivered. This

argument was rejected by the Sixth Circuit in United States v. Rey, 923 F.2d 1217, 1220 (6th

Cir. 1991), where the court observed that “other circuits have rejected the claim that a

warrant authorizing a search for drug paraphernalia as well as contraband is overbroad, even

though based only on a knowledge of a controlled delivery.” And, in any event, in United

States v. Brown, 984 F.2d 1074, 1077 (10th Cir. 1993), we noted that “[a]t least eight circuits

have held that where a warrant contains both specific as well as unconstitutionally broad

language, the broad portion may be redacted and the balance of the warrant considered

valid.”

          Judgment affirmed.




                                             - 14 -